MA TIER of G

In DEPORTATION Proceedings
A-8834479
Decided by Board July 1, 1959

Good moral character—Section 101(1)(6) of 1952 act—False information given
orally in connection with application is "testimony."
False information given under oath in a question-and-answer statement before an officer or the 11ervieQ in connection with an application for a certificate of citizenship in lieu of one lost is "testimony" within the meaning of
section 101(f) (6) of the 1952 apt.
CHARGE :

Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a ) (1) J—Excludable
at curry under 8 U.S.C. 213(a), 1946 ed.—No immigration visa.
BEFORE THE BOARD

Discussion: A special inquiry officer directed the respondent's
deportation and denied his application under 8 U.S.C. 1254(a) (1).
On October 1, 1958, we dismissed his appeal. The matter is now
before us pursuant to counsel's motion which requests reconsideration of our decision of October 1, 1958.
The respondent is a 48-year-old married male., native and citizen
of China, who last entered the United States on October 15, 1949,
when he was admitted as a United States citizen. With the exception of one absence for 11 months, he has resided here since October
1940. At that time he secured admission as the son of a native-born
citizen. Actually, he has never been a citizen of the United States
and he has conceded his deportability on the charge stated above.
The sole issue to be determined is whether the motion for reconsideration should be granted.
After the respondent obtained admission to the United States in
1940 through his fraudulent claim of being a United States citizen,
he continued to claim citizenship on various occasions until January
or February 1955 when he admitted his alienage while being questioned by officers of the Department of State. On the basis of his
claim that he acquired United States citizenship through his father,
he obtained a certificate of citizenship in 1947 which was stolen
103

from him durinil: November 195;1. Exhihii 7 shows titar on January
19, 1954, he was questioned under oath by an officer of the Service
in connection with an application for a certificate of citizenship to
-

replace the stolen one. At that time, he gave false testimony concerning his citizenship. The special inquiry officer held that, due to this
false testimony, the respondent was precluded front establishing good

moral character by reason of the provisions of 8 U.S.C. 1101(f) (6).
Counsel submitted with his motion a letter of the Department of
State dated November 14, 1958, indicating that the respondent cooperated during the investigation concerning his case, as well as
other cases involved. While that would be a factor in determining
whether suspension of deportation should be granted as a matter of
discretion, the decisions of the special inquiry officer and of this
Board show that the denial of suspension was based on the conclusion that the respondent did not meet, the statutory requirements
for that relief because 8 1101(f) (6) precluded a finding of
good moral character.
The application for suspension of deportation was filed under 8
U.S.C. 1254(a) (1) which provides that such applications must have
been filed by December 24, 1957, and that such a person must prove
that he was and is a person of good moral character "during all of
such period," that is, "not less than seven years immediately preceding the date of such application." The respondent's application
was executed and filed on March 22, 1957. Although there was a
statement in the special inquiry officer's decision and in our decision
of October 1, 1958, indicating that the statutory period began in
June 1951, the correct date is March 22, 1950.
Counsel indicated in his motion that the false testimony in January
1954 was beyond the statutory period of five years. However, as we
have indicated above, 8 U.S.C. 1254(a) (1) requires proof of good
moral character for seven years preceding the date of the application.
Seven years will not have elapsed from the date of the false testimony until January 1961, but even the passage of time will not, he
of assistance to the respondent because he was not eligible for suspension of deportation on Dpeember 94, 1957.
One other question, which was not raised in the motion, has been
considered. Subsequent to our decision on October 1, 1958, concerning the respondent, gh,araill.a v. Hoy, 169 F. Supp. 598 (S.D. Cal.,
1959), was decided. There it was held that a false statement in an
application was not false testimony within the meaning of 8 U.S.C.
1101(f) (6) because the word testimony, technically construed, refers
solely to the oral utterances of witnesses under oath. We do not
consider that the respondent's case is within the purview of that
decision. Exhibit 7 is a question-and-answer statement which shows
that the respondent was advised concerning the official identity of
404

the examining officer; that he was informed the statement must be
voluntary and that it might be used as evidence in subsequent proceedings; that he was placed under oath; and that he was warned
of the penalty for perjury. He was asked, "Of what country are
you a citizen?" and answered, "U. S. citizen through my father
who was born in Portland. Oregon." We conclude that
this was, in fact. "testimony" and that the rule stated in Sharalha v.
Hoy, supra, has no application here.
In view of the foregoing, we hold that 8 U.S.C. 1101(f) (6) precludes a finding of good moral character in the respondent's case
and that he is statutorily ineligible for suspension of deportation.
Under the circumstances, counsel's motion for reconsideration, except
as reconsidered herein, will be denied.
Order: It is ordered that counsel's motion for reconsideration,
except as reconsidered herein, be denied and that our order of October 1, 1958, be hereby affirmed.

405

